Name: Commission Regulation (EEC) No 745/91 of 26 March 1991 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 91 Official Journal of the European Communities No L 80/27 COMMISSION REGULATION (EEC) No 745/91 of 26 March 1991 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 April to 31 June 1991 ; Having regard to the Treaty establishing the European Economic Community, whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas, since a new sluice-gate price is to be fixed for certain product ; changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 (4 ; whereas, by Council Regulations (EEC) No 3834/90 of20 December 1990 reducing for 1991 the . levies on certain agricultural products originating in developing countries f) and (EEC) 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT) (8), as last amended by Regulation (EEC) No 523/91 (9), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain poultry meat products ; whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 3864/90 (s), as amended by Regulation (EEC) No 465/91 (6), last fixed for the period 1 January to 31 March 1990, they must be fixed anew for the period 1 April to 30 June 1991 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 October to 28 February 1991 ; whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % : Whereas Council Regulation (EEC) No 3833/90 of 20 December 1 990 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries (10) partially or totally suspends Common Tariff duties, in particular on certain poultry meat products ; Whereas the price of the quantity of feed grain required for the production of poultrymeat varies by more than Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, (') OJ No L 282, 1 . 11 . 1975, p . 77. 0 OJ No L 128, 11 . 5. 1989, p . 29 . 0 OJ No L 282, 1 . 11 . 1975, p . 84. (4) OJ No L 376, 31 . 12. 1987, p. 7. O OJ No L 367, 29. 12. 1990, p. 72. (6) OJ No L 54, 28 . 2. 1991 , p. 25 . O OJ No L 370, 31 . 12. 1990. O OJ No L 84, 30 . 3 . 1990, p . 85 . O OJ No L 58, 5. 3 . 1991 , p. 1 . O OJ No L 370, 31 . 12. 1990. No L 80/28 Official Journal of the European Communities 27. 3 . 91 HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90 , 0207 50 , 0210 90 71 , 0210 90 79, 1501 00 90 , 1602 31 , 1602 39 19 , 1602 39 30 and 1 602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission 27 . 3 . 91 Official Journal of the European Communities No L 80/29 ANNEX to the Commission Regulation of 26 March 1991 fixing the sluice-gate prices and levies for poultrymeat (') CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/ 100 units % 0105 11 00 22,04 6,66 0105 19 10 98,18 21,81  0105 19 90 22,04 6,66  ECU/100 kg ECU/100 kg 0105 91 00 76,52 26,99  0105 99 10 85,55 42,08  0105 99 20 111,41 42,04  0105 99 30 101,51 31,50  0105 99 50 117,22 43,85  0207 10 11 96,14 33,91  0207 10 15 109,32 38,56  0207 10 19 119,11 42,01  0207 10 31 145,01 45,00  0207 10 39 158,95 49,33  0207 10 51 100,64 49,51  0207 10 55 122,21 60,12  0207 10 59 135,79 66,80 (2)  0207 10 71 159,16 60,05  0207 10 79 149,83 63,96 (2)  . 0207 10 90 167,46 62,64  0207 21 10 109,32 38,56  0207 21 90 119,11 42,01  0207 22 10 145,01 45,00  0207 22 90 158,95 49,33  0207 23 1 1 122,21 60,12  0207 23 19 135,79 66,80 (2)  0207 23 51 159,16 60,05  0207 23 59 149,83 63,96 (2)  0207 23 90 167,46 62,64  0207 31 00 1 591,60 600,50 3 0 0207 39 1 1 279,30 112,92  0207 39 13 131,02 46,21  0207 39 15 90,20 35,14  0207 39 17 62,45 24,33  0207 39 21 180,38 63,62  0207 39 23 169,45 59,77  0207 39 25 277,54 108,12  0207 39 27 62,45 24,33  0207 39 31 304,52 94,50  No L 80/30 Official Journal of the European Communities 27. 3 . 91 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 39 33 174,85 54,26  0207 39 35 90,20 35,14  0207 39 37 62,45 24,33  0207 39 41 232,02 72,00  0207 39 43 108,76 33,75  0207 39 45 195,76 60,75  0207 39 47 277,54 108,12  0207 39 51 62,45 24,33  0207 39 53 314,64 134,32 (2)  0207 39 55 279,30 112,92 (2)  0207 39 57 149,37 73,48  0207 39 61 164,81 70,36 (2)  0207 39 63 184,21 68,90  0207 39 65 90,20 35,14 (2)  0207 39 67 62,45 24,33 (2)  0207 39 71 224,75 95,94 (2)  0207 39 73 180,38 63,62 (2)  0207 39 75 217,25 92,74 (2)  0207 39 77 169,45 59,77 (2)  0207 39 81 190,43 86,86 (2)  0207 39 83 277,54 108,12  . 0207 39 85 62,45 24,33  0207 39 90 159,59 62,17 10 0207 41 10 279,30 112,92  0207 41 11 131,02 46,21  0207 41 21 90,20 35,14  0207 41 31 62,45 24,33  0207 41 41 180,38 63,62  0207 41 51 169,45 59,77  0207 41 71 277,54 108,12  0207 41 90 62,45 24,33  0207 42 10 304,52 94,50  0207 42 11 174,85 54,26  0207 42 21 90,20 35,14  0207 42 31 62,45 24,33  0207 42 41 232,02 72,00  0207 42 51 108,76 33,75  0207 42 59 195,76 60,75  0207 42 71 277,54 108,12  0207 42 90 62,45 24,33  0207 43 1 1 314,64 . 1 34,32 (2)  0207 43 15 279,30 112,92  0207 43 21 149,37 73,48  0207 43 23 164,81 70,36 (J)  27. 3 . 91 Official Journal of the European Communities No L 80/31 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/ 100 kg % 0207 43 25 184,21 68,90  0207 43 31 90,20 35,14 (2)  0207 43 41 62,45 24,33 (2)  0207 43 51 224,75 95,94 (2)  0207 43 53 180,38 63,62 (2)  0207 43 61 217,25 92,74 0  0207 43 63 169,45 58,77 (2)  0207 43 71 190,43 86,86 (2)  0207 43 81 277,54 108,12  0207 43 90 62,45 24,33  0207 50 10 1 591,60 600,50 30 0207 50 90 159,59 62,17 10 0209 00 90 138,77 54,06  0210 90 71 1 591,60 600,50 3 0210 90 79 159,59 62,17 10 1501 00 90 166,52 64,87 18 1602 31 11 290,02 90,00 17 1602 31 19 305,29 118,93 17 1602 31 30 166,52 64,87 17 1602 31 90 97,14 37,84 17 1602 39 11 274,42 112,64  1602 39 19 305,29 1 18,93 17 1602 39 30 166,52 64,87 17 1602 39 90 97,14 37,84 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP/OCT countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected .